

STRICTLY CONFIDENTIAL
EMPLOYMENT AGREEMENT
This Employment Agreement ("Agreement") is made and entered into as of the April
3, 2013, by and among Provident New York Bancorp, a Delaware corporation (the
"Company"), Provident Bank, a savings bank organized and existing under the laws
of the United States of America (the "Bank"; and together with the Company,
"Provident"), and Howard M. Applebaum ("Executive"), to be effective upon the
occurrence of the Effective Time (as defined in the Agreement and Plan of
Merger, dated as of April 3, 2013, by and between Sterling Bancorp, a New York
corporation ("Sterling"), and the Company (the "Merger• Agreement")). If the
Effective Time does not occur, this Agreement shall be null and void ab initio,
and of no further force and effect.
WITNESSETH:
WHEREAS, Executive is currently employed by Sterling as Executive Vice President
and Chief Lending Officer and party to that certain Change in Control Severance
Agreement, dated as of April 3, 2002, by and between Executive and Sterling, as
amended (the "Prior Agreement"); and
WHEREAS, the Board of Directors of the Company (the "Company Board") has
determined that it is in the best interests of Provident and its shareholders to
assure that Provident will have the continued dedication of Executive following
the Merger (as defined in the Merger Agreement) and, in order to accomplish this
objective, the Company Board and the Board of Directors of the Bank (the "Bank
Board") have caused the Company and the Bank, respectively, to enter into this
Agreement; and
WHEREAS, effective as of the date on which the Effective Time occurs (the
"Effective Date"), the Company and the Bank desire to continue to employ
Executive as Executive Vice President, President Speciality Lending Group of the
Company and the Bank pursuant to the terms of this Agreement, and the Prior
Agreement shall terminate (other than with respect to Section 5 ("Certain
Additional Payments by the Company")) of the Prior Agreement, which shall
survive as provided in Section 16(h) hereof); and
WHEREAS, Executive desires to serve in such positions.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company, the Bank and Executive hereby
agree as follows:
1.    Employment.
Subject to the terms set forth herein, the Company and the Bank agree to employ
Executive as Executive Vice President, President Specialty Lending Group of the
Company and the Bank, and Executive hereby accepts such employment. As Executive
Vice President,



--------------------------------------------------------------------------------



President Specialty Lending Group of the Company and the Bank, Executive shall
have such authority, perform_ such duties, and fulfill such responsibilities
commonly incident to such positions, as well as those that are delegated to
Executive by the Chief Executive Officer of the Company. While employed,
Executive shall report to Chief Executive Officer of the Company, and Executive
shall devote his or her full business time and attention to the business and
affairs
of the Company and the Bank, and shall use his or her best efforts to advance
the interests of the Company and the Bank; provided that, Executive may engage
in outside activities in accordance with Section 5.
2.    Employment Period.
(a)Duration. Executive's period of employment with the Company and the Bank
under this Agreement shall begin on the Effective Date and shall continue until
the day following the third anniversary of the Effective Date (or, if a Change
in Control occurs prior to such day, the first anniversary of the date of the
Change in Control, if later), unless terminated prior thereto by either
Provident or Executive in accordance with Section 6 hereof (such period of
employment being the "Employment Period").
(b)Employment Following Termination of Employment Period. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive's employment
following the expiration of the Employment Period upon such terms and conditions
as the Company, the Bank and Executive may agree.
3.    Compensation.
(a)Base Salary. In consideration for the services performed by Executive during
the Employment Period, the Bank shall pay to Executive an annual salary ("Base
Salary") of $400,000.00. The Base Salary shall be paid in approximately equal
installments in accordance with the Bank's customary payroll practices.
Executive's Base Salary shall be reviewed at least annually during the
Employment Period for possible upward adjustment, and Executive's Base Salary
shall not be reduced without Executive's consent. The term Base Salary, as
utilized in this Agreement, shall refer to Base Salary as it may be increased.
(b)Annual Bonus. For each fiscal year of the Company during the Employment
Period beginning with the fiscal year commencing on October 1, 2013, Executive
shall be eligible to participate in the Company's Short-Term Incentive Plan (or
any successor thereto) (the "Annual Bonus Plan"). Executive's target annual
bonus under the Annual Bonus Plan shall be 30% of Executive's Base Salary (the
"Target Bonus"). The actual amount of Executive's annual bonus shall depend upon
the achievement of performance goals established by the Compensation Committee
of the Company Board, with the actual bonus to be determined by the Compensation
Committee of the Company Board. The terms and conditions of the Annual Bonus
Plan and the payments to Executive thereunder shall be applied on a basis not
less favorable to Executive than to other similarly situated senior executives
of Provident generally. Annual bonuses awarded to Executive under the Annual
Bonus Plan are referred to herein as "Annual Bonuses." The payment of any such
Annual Bonus shall be subject to all the terms and conditions of the applicable
Annual Bonus Plan.
(c)Long-Term Compensation.



--------------------------------------------------------------------------------



(i)    During the Employment Period, Executive shall be eligible to
participate in any equity and/or other long-term compensation programs
established by the Company from time to time for senior executive officers.
Executive's target annual equity award opportunity shall be 30% of the Base
Salary, with the actual award to be determined by the Compensation Committee of
the Company Board, on a basis not less favorable to Executive than to other
similarly situated senior executives of Provident generally.


(ii)    In consideration for Executive's continued employment and for
agreeing to the covenants set forth in Sections 8, 9(a) and 9(b), on the
Effective Date, Executive shall be granted an award consisting of either
restricted stock or restricted stock units (at the Company's election) with an
aggregate grant date value of $600,000.00 (the "Retention Award"), which award
shall vest and be settled in equal annual installments on each of the first
three anniversaries of the Effective Date, subject, except as provided below, to
Executive's continued employment with the Bank and compliance in all material
respects with the restrictive covenants in Sections 8, 9(a) and 9(b) below,
subject to written notice by the Bank and a reasonable opportunity for Executive
to cure, if subject to cure, in each case, through the applicable vesting date.
The number of shares of the Company's common stock subject to the Retention
Award shall be determined by dividing (x) $600,000.00 by (y) the Fair Market
Value (as defined under the Provident New York Bancorp 2012 Stock Incentive Plan
(the "Stock Plan")) of a share of the Company's common stock on the Effective
Date. If Executive's employment with the Bank is terminated without Cause (as
defined below), for Good Reason (as defined below) or due to death or Disability
(as defined below), the Retention Award shall vest in full (with settlement to
occur as soon as reasonably practicable (but in no event later than 60 days)
following such termination of employment), subject, in each case other than a
termination due to death, to Section 6(g) and, until the third anniversary of
the Effective Date, to the clawback of the shares received on vesting of the
Retention Award (or recoupment of the value derived from the proceeds of any
sale of any such shares (but not greater than the Fair Market Value of such
shares on the applicable vesting date)) if Executive does not comply in all
material respects with the restrictive covenants set forth in Sections 8, 9(a)
and 9(b), subject to written notice by the Bank and a reasonable opportunity for
Executive to cure, if subject to cure. Except as provided herein, the Retention
Award shall be subject to the terms and conditions of the Company's standard
form of award agreement and such other customary terms and conditions as the
Company may establish; provided that, for the avoidance of doubt, (A) the
vesting and termination provisions specified herein shall control
notwithstanding the vesting and termination, including retirement, provisions
contained in the standard form of award agreement or the Stock Plan and (B) such
grant may be made pursuant to the "employment inducement awards" exemption under
the New York Stock Exchange Listed Company Manual. Notwithstanding the
foregoing, if any portion of the Retention Award cannot be granted under the
Stock Plan or pursuant to the "employment inducement awards" exemption under the
New York Stock Exchange Listed Company Manual or for any other reason, such
portion of the Retention Award shall be granted in the form of cash-settled
restricted stock units, which cash-settled restricted stock units shall
otherwise have terms and conditions consistent with those applicable to any
portion of the Retention Award granted as restricted stock or stock-settled
restricted stock units, as applicable.
(d)    Employee Benefit Plans; Paid Time Off.
(i)    Benefit Plans. During the Employment Period, Executive shall be



--------------------------------------------------------------------------------



an employee of the Company and the Bank, and shall be entitled to participate,
on terms and conditions not less favorable to Executive than other similarly
situated senior executives of Provident generally, in Provident's (A)
tax-qualified defined contribution retirement plans (currently, Provident's
401(k) and Profit Sharing Plan and Employee Stock Ownership Plan); (B) group
life, health and disability insurance plans, and supplemental long-term
disability and long-term care plans; and (C) any other employee benefit plans
and programs and perquisites in accordance with Provident's customary practices
with respect to other similarly situated senior executives of Provident
generally, provided that Executive's participation shall be subject to the terms
of such plans and programs (including being a member of the class of employees
currently eligible to commence participating in the plan or program), and
provided, further, that nothing herein shall limit Provident's right to amend or
terminate any such plans or programs. Executive agrees that the increase in
Executive's benefit resulting from the change in control provision under Section
3.09 of the Sterling Supplemental Pension Benefit Plan (the "SERP") shall not
exceed $327,000.00, notwithstanding anything to the contrary. In addition,
Executive shall be entitled to (I) subject to the immediately preceding
sentence, payment of Executive's accrued benefit under the SERP in accordance
with the terms of the SERP, (II) the rights and benefits under the applicable
split-dollar life insurance agreement in accordance with the terms thereof,
provided that for purposes of calculating Executive's death benefit under such
agreement, Executive's "annual base compensation" shall be the annual base
salary applicable under such agreement as of immediately prior to the Effective
Time, and (III) all accrued and vested rights and benefits under the terms of
the broad-based employee benefit plans and programs of Sterling immediately
prior to the Effective Time (for the avoidance of doubt, other than any rights
relating to separation or termination pay or benefits).
-4-
(ii)    Paid Time Off. Executive shall be entitled to four (4) weeks of
paid vacation time each year during the Employment Period (measured on a fiscal
or calendar year basis, in accordance with Provident's usual practices), as well
as sick leave, holidays and other paid absences in accordance with Provident's
policies and procedures for senior
executives. Any unused paid time off during an annual period may be carried
forward into the following year to the extent permitted under Provident's
policies and procedures and Executive shall be compensated for any unused paid
time off to the extent provided for under Provident's policies and procedures as
applicable to other similarly situated senior executives of Provident generally.
(e)Expenses. The Bank shall reimburse Executive for Executive's ordinary and
necessary business expenses and travel and entertainment expenses incurred in
connection with the performance of Executive's duties under this Agreement upon
presentation to the Bank of an itemized account of such expenses in such form as
the Bank may reasonably require.
(f)Initial Payment. In full settlement of the Company, Sterling and their
respective affiliates' obligations under the Prior Agreement, within 10 business
days after the Effective Date, the Bank shall pay to Executive a lump sum
payment in cash of $675,000.00 (the "Initial Payment"). The Initial Payment
shall not be considered compensation for purposes of determining payments or
benefits due under any other employee benefit plan, program or agreement.
4.    Principal Place of Employment.



--------------------------------------------------------------------------------



Executive's principal place of employment during the Employment Period shall be
at the Company's offices in New York, New York or at such other location upon
which the Company and Executive may mutually agree, and subject to travel to
such other locations as shall be necessary to fulfill the employment duties.
5.Outside Activities and Board Memberships
During the Employment Period, Executive shall not provide services on behalf of
any financial institution or other entity or business that competes with the
Company, the Bank or any of their affiliates (each, a "competitive business"),
or any subsidiary or affiliate of any such competitive business, as an employee,
consultant, independent contractor, agent, sole proprietor, partner, joint
venturer, corporate officer or director; nor shall Executive acquire, by reason
of purchase during the Employment Period, the ownership of more than 1% of the
outstanding equity interest in any such competitive business. In addition,
during the Employment Period, Executive shall not, directly or indirectly,
acquire a beneficial interest, or engage in any joint venture in real estate
with Provident. Subject to the foregoing, Executive may serve on boards of
directors of unaffiliated corporations, subject to approval by the Company
Board, which shall not be unreasonably withheld, and boards of directors of
not-for-profit organizations and trade associations, subject to approval by the
Company in accordance with Provident's policies and procedures. Except as
specifically set forth herein, Executive may engage in personal business and
investment activities, including real estate investments and personal
investments in the stocks, securities and obligations of other financial
institutions (or their holding companies). Notwithstanding the foregoing, in no
event shall Executive's outside activities, services, personal business and
investments materially interfere with the performance of Executive's duties
under this Agreement. Nothing in this Section 5 shall limit any of Executive's
obligations under Section 9 hereof.
6.Termination of Employment.
(a)    Termination by Provident without Cause.
(1)    Provident shall have the right to terminate Executive's
employment at any time during the Employment Period without Cause by giving
notice to Executive as described in Section 6(f). For sake of clarity, neither
termination of Executive's employment pursuant to Section 6(e) nor upon or after
expiration of the Employment Period shall constitute a termination without Cause
for purposes of Section 3(c) or this Section 6.
(ii)    In the event that Provident terminates Executive's employment
during the Employment Period without Cause:
(A)The Bank shall pay or provide to Executive any Accrued Obligations, and
Executive shall, subject to Section 6(g), have the rights in respect of the
Retention Award as set forth in Section 3(c);
(b)If such termination occurs other than as provided in Section 6(a)(ii)(C)
below, then, subject to Section 6(g), the Bank shall (I) pay to Executive,
within sixty (60) days following the date of termination, a lump sum cash
payment (the "Severance Payment") equal to the sum of (x) Executive's Base
Salary immediately prior to termination of employment plus (y) the



--------------------------------------------------------------------------------



amount of Executive's Target Bonus for the fiscal year including Executive's
termination of employment, and (II) pay to Executive on a monthly basis
commencing with the first month following Executive's termination of employment,
and continuing until the eighteenth month following Executive's termination of
employment, a cash payment equal to the monthly COBRA premium in effect as of
the date of Executive's termination of employment for the level of coverage in
effect for Executive under Provident's group health plan (the "COBRA Payments"
and, together with the Severance Payment, the "Severance Benefits"); and
(C)    If such termination occurs upon or within 12 months after a
Change in Control, or Executive reasonably demonstrates (or the Bank agrees)
that such termination was at the request of a third party who had indicated an
intention or taken steps reasonably calculated to effect a Change in Control,
then, subject to Section 6(g), the Bank shall (I) pay to Executive, within sixty
(60) days following the date of termination, a lump sum cash payment (the "CIC
Severance Payment") equal to two (2) times the sum of (x) Executive's Base
Salary immediately prior to termination of employment plus (y) the amount of
Executive's Target Bonus for the fiscal year including Executive's termination
of employment, and (II) pay to Executive on a monthly basis commencing with the
first month following Executive's termination of employment, and continuing
until the eighteenth month following Executive's termination of employment, the
COBRA Payments (together with the CIC Severance Payment, the "CIC Severance
Benefits").
(c)Termination by the Company for Cause. Provident shall have the right to
terminate Executive's employment at any time during the Employment Period for
Cause by giving notice to Executive as provided in Section 6(f) hereof. In the
event Executive's employment is terminated for Cause, Provident's sole
obligation shall be to pay or provide to Executive any Accrued Obligations.
(d)Resignation by Executive without Good Reason. Executive may resign from
employment during the Employment Period without Good Reason at any time by
giving notice to the Bank as described in Section 6(f). In the event Executive
resigns from employment without Good Reason, Provident's sole obligation shall
be to pay or provide to Executive any Accrued Obligations.
(e)Resignation by Executive for Good Reason. Executive may resign from
employment under this Agreement for Good Reason by giving notice to the Bank as
described in Section 6(f). In the event Executive resigns from employment for
Good Reason, (i) the Bank shall pay or provide to Executive any Accrued
Obligations, (ii) Executive shall, subject to Section 6(g), have the rights in
respect of the Retention Award as set forth in Section 3(c), and (iii) if such
resignation occurs upon or within 12 months after a Change in Control, Executive
shall, subject to Section 6(g), be entitled to the CIC Severance Benefits to the
same extent as if Executive's employment was terminated by Provident without
Cause pursuant to
Section 6(a)(ii)(C) as of the date of Executive's termination of employment for
Good Reason.
(f)Termination by Reason of Death or Disability of Executive.
(i)    In the event of Executive's death during the Employment Period,
Provident's sole obligation shall be to pay to Executive's legal representatives
any Accrued Obligations, and Executive shall have the rights in respect of the
Retention Award as set forth in Section 3(c).



--------------------------------------------------------------------------------



(ii)    Provident shall be entitled to terminate Executive's employment
due to Executive's Disability, If Executive's employment hereunder is terminated
due to Executive's Disability, Provident's sole obligation shall be to pay or
provide to Executive any Accrued Obligations, and Executive shall, subject to
Section 6(g), have the rights in respect of the Retention Award as set forth in
Section 3(c).
(f)    Notice; Effective Date of Termination. Notice of termination of
employment under this Agreement shall be communicated by or to Executive (on one
hand) or Provident (on the other hand) in writing in accordance with Section 14.
Termination of Executive's employment pursuant to this Agreement shall be
effective on the earliest of:
(i)immediately after Provident gives notice to Executive of Executive's
termination without Cause, unless the parties agree to a later date, in which
case, termination shall be effective as of such later date;
(ii)immediately upon approval by the Company Board of termination of Executive's
employment for Cause;
(iii)immediately upon Executive's death;
(iv)in the case of termination by reason of Executive's Disability, the date on
which Executive is determined to be permanently disabled for purposes of
Provident's long-term disability plan or policy that covers Executive; or
(v)thirty (30) days after Executive gives written notice to Provident of
Executive's resignation from employment under this Agreement (including for Good
Reason), provided that the Company or the Bank may set an earlier termination
date at any time prior to the date of termination of employment, in which case
Executive's resignation shall be effective as of such other date.
(g)    General Release of Claims. Executive shall not (i) be entitled to any of
the Severance Benefits pursuant to Section 6(a)(ii)(B) or the CIC Severance
Benefits pursuant to Section 6(a)(ii)(C) or 6(d) nor (ii) have any rights in
respect of the Retention Award pursuant to Section 3(c) (including as
incorporated into Section 6) in the event Executive's employment terminates due
to Disability, without Cause or for Good Reason, unless, in each case, (A)
Executive has executed and delivered to the Company a general release of claims
(in the form attached hereto as Exhibit A) (the "Release") and (B) such Release
has become irrevocable under the Age Discrimination in Employment Act not later
than fifty-six (56) days after the date of Executive's termination of employment
hereunder. Executive's entitlement to the Severance Benefits or CIC Severance
Benefits, as applicable, and Executive's rights in respect of the Retention
Award under Sections 3(c) (including as incorporated into Section 6) are further
conditioned upon Executive returning to Provident all property of Provident
within seven (7) days following the date of Executive's termination of
employment with Provident and complying with the terms of Sections 8, 9(a) and
9(b) hereof, subject to written notice by the Bank and a reasonable opportunity
for Executive to cure, if subject to cure, and the Release. Provident shall
deliver to Executive a copy of the Release not later than three (3) days after
Executive's termination of employment hereunder pursuant to Section 6(a), 6(d)
or 6(e)(ii) hereof. In the event that the fifty-six (56) day period referenced
above begins and ends in different taxable years of Executive, any payments or
benefits under this Agreement that constitute nonqualified deferred compensation
under Section 409A of the Internal Revenue Code of 1986, as



--------------------------------------------------------------------------------



amended (the "Code") and the payment or settlement of which is conditioned on
the effectiveness of the Release shall be paid in the later taxable year.


(h)No Other Severance Benefits. Executive acknowledges and agrees the Severance
Benefits or CIC Severance Benefits, as applicable, and other rights and benefits
provided under this Agreement upon termination are in lieu of, and not in
addition to, any payments and/or benefits to which Executive may otherwise be
entitled under any severance plan, policy or program of Provident.
(i)Payment of Obligations. Notwithstanding anything to the contrary herein, any
payment obligation of the Bank under this Agreement may be satisfied in whole or
in part by payment by the Company, the Bank or any affiliate, and any such
payment shall, for purposes of this Agreement, be treated as if made by the
Bank.
Resignation from Positions. Upon termination of Executive's employment for any
reason, Executive shall promptly (i) resign from all positions (including,
without limitation, any management, officer or director position) with Provident
and its affiliates and (ii) relinquish any power of attorney, signing authority,
trust authorization or bank account signatory authorization that Executive may
hold on behalf of Provident or its affiliates. Executive's execution of this
Agreement shall be deemed the grant by Executive to the officers of the Company
and the Bank of a limited power of attorney to sign in Executive's name and on
Executive's behalf such documentation as may be necessary or appropriate for the
limited purposes of effectuating such resignations and relinquishments.
(k)    Golden Parachute Limit. Notwithstanding any other provision of this
Agreement (including the proviso in Section 16(h)), in the event that any
portion of the CIC Severance Benefits or any other payment or benefit received
or to be received by Executive in connection with a "change in ownership or
control" (within the meaning of Section 280G of the Code) of the Company
occurring following the Effective Date (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (collectively, the "Total
Benefits") would be subject to the excise tax imposed under Section 4999 of the
Code (the "Excise Tax"), the Total Benefits shall be reduced to the extent
necessary so that no portion of the Total Benefits is subject to the Excise Tax;
provided, however, that no such reduction in the Total Benefits shall be made if
by not making such reduction, Executive's Retained Amount (as hereinafter
defined) would be greater than Executive's Retained Amount if the Total Benefits
are so reduced. All determinations required to be made under this Section 6(k)
shall be made by tax counsel selected by the Company and reasonably acceptable
to Executive ("Tax Counsel"), which determinations shall be conclusive and
binding on Executive and the Company absent manifest error. All fees and
expenses of Tax Counsel shall be borne solely by the Company. Prior to any
reduction in Executive's Total Benefits pursuant to this Section 6(k), Tax
Counsel shall provide Executive and the Company with a report setting forth its
calculations and containing related supporting information. In the event any
such reduction is required, the Total Benefits shall be reduced in the following
order: (i) the COBRA Payments, (ii) the CIC Severance Payment, (iii) any other
portion of the Total Benefits that are not subject to Section 409A of the Code
(other than Total Benefits resulting from any accelerated vesting of equity
awards), (iv) Total Benefits that are subject to Section 409A of the Code in
reverse order of payment, and (v) Total Benefits that are not subject to Section



--------------------------------------------------------------------------------



409A and arise from any accelerated vesting of equity awards. "Retained Amount"
shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 2800(d)(4) of the Code) of the Total Benefits net of all
federal, state and local taxes imposed on Executive with respect thereto. For
the avoidance of doubt, in accordance with Section 16(h) of this Agreement, this
Section 6(k) shall not apply to payments that are parachute payments as a result
of a "change in ownership or control" (within the meaning of Section 280G of the
Code) of Sterling resulting from the Merger.
7.    Certain Definitions.
(a)"Accrued Obligations" means (i) any accrued and unpaid Base Salary of
Executive through the date of termination of employment, payable pursuant to the
Bank's standard payroll policies, (ii) with respect to any termination without
Cause, any earned and unpaid bonus of Executive under the Annual Bonus Plan for
any completed fiscal year prior to the date of termination of employment, (iii)
any compensation and benefits to the extent payable to Executive based on
Executive's participation in any compensation or benefit plan, program or
arrangement of Provident through the date of termination of employment, payable
in accordance with the terms of such plan, program or arrangement, (iv) any
expense reimbursement to which Executive is entitled under Provident's standard
expense reimbursement policy (as applicable) and Sections 3(e) and 10 hereof,
and (v) the Initial Payment (if not previously paid).
(b)"Cause" means Executive's failure or refusal to substantially perform
Executive's duties hereunder, personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, breach of the
Bank's Code of Ethics, material violation of the Sarbanes-Oxley requirements for
officers of public companies that in the reasonable opinion of the Company Board
will likely cause substantial financial harm or substantial injury to the
reputation of the Company or the Bank, willfully engaging in actions that in the
reasonable opinion of the Company Board will likely cause substantial financial
harm or substantial injury to the business reputation of the Company or the
Bank, willful violation of any law, rule or regulation (other than routine
traffic violations or similar offenses) or final cease-and-desist order, or
material breach of any provision of this Agreement. The Bank shall furnish
Executive with a statement of the grounds for termination for Cause and shall
afford Executive a reasonable opportunity to refute the grounds for the proposed
termination. For purposes of hereof; no act or failure to act, on the part of
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive's
action or omission was in the best interests of the Company and the Bank. Any
act, or failure to act, based upon the direction of the Company Board or the
Bank Board based upon the advice of counsel for the Company or the Bank shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company or the Bank.
(ii)(c)    "Change in Control" means the occurrence of any of the following with
respect to the Company occurring after the Effective Date:
(1)    any "person" (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), other than
any employee benefit plan of Provident or any affiliate, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the



--------------------------------------------------------------------------------



Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of the combined voting power of Company's outstanding securities; or
(iii)individuals who constitute the Company Board on the date hereof (the
"Incumbent Board") cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company's stockholders was approved by the Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (ii), considered
as though such person were a member of the Incumbent Board; or
(iv)the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a "Fundamental Transaction")
with any other corporation, other than a Fundamental Transaction that results in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the combined Voting Power immediately after such Fundamental Transaction of (i)
the Company's outstanding securities, (ii) the surviving entity's outstanding
securities, or (iii) in the case of a division, the outstanding securities of
each entity resulting from the division; or
(v)the shareholders of the Company approve a plan of complete liquidation or
winding up of the Company; or
(vi)the consummation of an agreement for the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company's or the Bank's assets.
(d)    "Disability" means that Executive is deemed disabled for purposes of
Provident's long-term disability plan or policy that covers Executive.
(e)    "Good Reason" means the occurrence of any of the following events
(without Executive's consent):
(i)a material adverse change in Executive's functions, duties, or
responsibilities with the Company or the Bank, which change would cause
Executive's position to become one of materially lesser responsibility,
importance or scope; or
(ii)a material breach of this Agreement by the Company or the Bank.
Notwithstanding the foregoing, no such event shall constitute "Good Reason"
unless
(A) Executive shall have given written notice of such event to the Bank within
ninety (90) days after the initial occurrence thereof, (B) the Bank shall have
failed to cure the situation within thirty (30) days following the delivery of
such notice (or such longer cure period as may be agreed upon by the parties),
and (C) Executive terminates employment within thirty (30) days after expiration
of such cure period.
8.Confidentiality. In the course of Executive's employment with and involvement
with Provident, Sterling and their respective affiliates, Executive has
obtained, or may obtain, secret or confidential information, knowledge or data
concerning Provident's, Sterling's and their respective affiliates' businesses,
strategies, operations, clients, customers, prospects, financial affairs,
organizational and personnel matters, policies, procedures and other nonpublic
matters, or concerning



--------------------------------------------------------------------------------



those of third parties. Executive shall hold in a fiduciary capacity for the
benefit of Provident, Sterling and their respective affiliates, all secret or
confidential information, knowledge or data relating to Provident, Sterling or
any of their affiliated companies, and their respective businesses, which shall
have been obtained by Executive during Executive's employment by Sterling,
Provident or any of their affiliates and which shall not be or become public
knowledge (other than by acts by Executive or representatives of Executive in
violation of this Agreement). All records, files, memoranda, reports, customer
lists, documents and the like (whether in paper or electronic format) that
Executive has used or prepared during Executive's employment shall remain the
sole property of Provident and shall be promptly returned to Provident's
premises upon any termination of employment. After termination of Executive's
services with Provident, Executive shall not, without the prior written consent
of the Bank or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the Bank
and those designated by it. The confidentiality provision contained herein is in
addition to and not in limitation of Executive's duties as an officer and
director under applicable law. For purposes of this Section 8 and Section 9 of
this Agreement, references to the Company, the Bank, Provident, Sterling and
their affiliates shall include their predecessor and any successor entities.
9.Nonsolicitation; Noncompetition; Post-Termination Cooperation.
(a)    Executive hereby covenants and agrees that, while employed and for a
period of eighteen (18) months following his or her termination of employment
with Provident for any reason , Executive shall not, without the prior written
consent of the Bank, either directly or indirectly, (i) induce or attempt to
induce any employee or independent contractor of the Company, the Bank, Sterling
or any of their respective affiliates to leave the Company, the Bank, Sterling
or any such affiliate, (ii) hire any person who was an employee or independent
contractor of the Company, the Bank, Sterling or any of their respective
affiliates until six (6) months after such individual's relationship with the
Company, the Bank, Sterling or such affiliate has been terminated, (iii) induce
or attempt to induce any client, customer or other business relation (whether
(A) current, (B) former, within the six (6) months after such relationship has
been terminated or (C) prospective, provided that there are demonstrable efforts
or plans to establish such relationship) of the Company, the Bank, Sterling or
any of their respective affiliates to cease doing business or to reduce the
amount of business which any client, customer or other business relation has
customarily done or contemplates doing with the Company, the Bank, Sterling or
any such affiliate, whether or not the relationship between the Company, the
Bank, Sterling or any such affiliate and such client, customer or other business
relation was originally established, in whole or in part, through Executive's
efforts, or in any way interfere with the relationship between any such client,
customer or business relation, on the one hand, and the Company, the Bank,
Sterling or any such affiliate, on the other hand,
(b)Executive acknowledges that, in the course of Executive's employment with the
Company, the Bank, Sterling and their respective affiliates (including their
predecessor and any successor entities), Executive has become familiar, or will
become familiar, with the Company's, the Bank's, Sterling's and their respective
affiliates' trade secrets and with other confidential information, knowledge or
data concerning the Company, the Bank, Sterling, their respective affiliates and
their respective predecessors, and that Executive's services have been and will
be of special, unique and extraordinary value to the Company, the Bank, Sterling
and their respective affiliates. Therefore, Executive agrees that, while
employed and for a period of twelve (12) months following his or her



--------------------------------------------------------------------------------



termination of employment with Provident for any reason (the "Noncompetition
Period"), Executive shall not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, director consultant,
independent contractor or otherwise, and whether or not for compensation) or
render services in any capacity to a Competing Business (as defined below), in
any locale of any country in which the Company, the Bank, Sterling or any of
their respective affiliates conducts business. For purposes of this Agreement, a
"Competing Business" shall mean any person, firm, corporation or other entity,
in whatever form, engaged in the business in which the Company, the Bank,
Sterling and their respective affiliates engage, including the sale or servicing
of banking and financial products and services, including business and consumer
lending, asset-based financing, residential mortgage warehouse funding,
factoring/accounts receivable management services, equipment financing,
commercial and residential mortgage lending and brokerage, deposit services
(including municipal deposit services) and trade financing, sale of annuities,
life and health insurance products, title insurance services, real estate
investment trusts and investment advisory services. Nothing herein shall
prohibit Executive from being a passive owner of not more than 1% of the
outstanding equity interest in any entity which is publicly traded, so long as
Executive has no active participation in the business of such entity.
(c)Executive hereby agrees that prior to accepting employment with any other
person or entity during the Noncompetition Period, Executive shall provide such
prospective employer with written notice of this Section 9, with a copy of such
notice delivered promptly to the Bank.
(d)During the Employment Period and following the cessation of Executive's
employment for any reason, Executive shall, upon reasonable notice, (i) furnish
such information and assistance to the Company, the Bank, Sterling and/or their
respective affiliates, as may reasonably be requested by the Company, the Bank,
Sterling or such affiliates, with respect to any matter, project, initiative or
effort for which Executive is or was responsible or has relevant knowledge or
had substantial involvement in while employed by Sterling or while employed by
the Bank under this Agreement, and (ii) cooperate with the Company, the Bank,
Sterling and their respective affiliates during the course of all third-party
proceedings arising out of the Company, the Bank, Sterling and their respective
affiliates' business about which Executive has knowledge or information.
(e)    Executive acknowledges and agrees that: (i) the purposes of the foregoing
covenants, including without limitation the noncompetition covenant of Section
9(b), are to protect the goodwill and trade secrets and confidential information
of the Company, the Bank, Sterling and their respective affiliates; (ii) that
the foregoing covenants, including without limitation the noncompetition
covenant of Section 9(6), are being entered into in connection with the
transactions contemplated by the Merger Agreement; and (iii) because of the
nature of the business in which the Company, the Bank, Sterling and their
respective affiliates are engaged, and because of the nature of the trade
secrets and confidential information to which Executive has access, it would be
impractical and excessively difficult to determine the actual damages of the
Company and its affiliates in the event Executive breached any of the covenants
of Section 8 or this Section 9. Executive understands that the covenants may
limit Executive's ability to earn a livelihood in a Competing Business.
Executive acknowledges that the Company would be irreparably injured by a
violation of Section 8 or this Section 9, and that it is impossible to measure
in money the damages that will accrue to the Company by reason of a failure by
Executive to perform any of Executive's obligations under Section 8 or this
Section 9. Accordingly, if the Company or its affiliates institutes any action
or proceeding to enforce any of the provisions of



--------------------------------------------------------------------------------



Section 8 or this Section 9, to the extent permitted by applicable law,
Executive hereby waives the claim or defense that the Company or its affiliates
have an adequate remedy at law, and Executive shall not urge in any such action
or proceeding the defense that any such remedy exists at law, Furthermore, in
addition to other remedies that may be available (including, without limitation,
clawback of the shares received on vesting of the Retention Award (or recoupment
of the value derived therefrom), as provided in Section 3(c)(ii) of this
Agreement, and termination of the obligation for the Company and the Bank to pay
compensation or benefits hereunder due to Executive's failure to comply in all
material respects with the restrictive covenants in Section 8, 9(a) or 9(b),
subject to written notice by the Bank and a reasonable opportunity for Executive
to cure, if subject to cure), the Company and its affiliates shall be entitled
to specific performance and other injunctive relief, without the requirement to
post a bond. If any of the covenants set forth in Section 8 or this Section 9 is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such covenant shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability, and the remaining
covenants shall not be affected thereby. Any termination of Executive's services
or of this Agreement shall have no effect on the continuing operation of Section
8 and this Section 9, which shall survive in accordance with their terms.
10.    Section 409A of the Code
(a)    This Agreement is intended to comply with the requirements of
Section 409A of the Code (including the exceptions thereto), to the extent
applicable, and the Company shall administer and interpret this Agreement in
accordance with such requirements. If any provision contained in this Agreement
conflicts with the requirements of Section 409A of the Code (or the exemptions
intended to apply under the Agreement), this Agreement shall be deemed to be
reformed to comply with the requirements of Section 409A of the Code (or the
applicable exemptions thereto). Notwithstanding anything to the contrary herein,
for purposes of determining Executive's entitlement to the payment or receipt of
amounts or benefits that constitute nonqualified deferred compensation within
the meaning of Section 409A, Executive's employment shall not be deemed to have
terminated unless and until Executive incurs a "separation from service" as
defined in Section 409A of the Code. Reimbursement of any expenses provided for
in this Agreement shall be made promptly upon presentation of documentation in
accordance with Provident's policies with respect thereto as in effect from time
to time (but in no event later than the end of calendar year following the year
such expenses were incurred); provided, however, that in no event shall the
amount of expenses eligible for reimbursement hereunder during a calendar year
affect the expenses eligible for reimbursement in any other taxable year.
Notwithstanding anything to the contrary herein, if a payment or benefit under
this Agreement that constitutes nonqualified deferred compensation within the
meaning of Section 409A is payable or provided due to a "separation from
service" for purposes of the rules under Treas. Reg. § 1.409A-3(i)(2) (payments
to specified employees upon a separation from service) and Executive is
determined to be a "specified employee" (as determined under Treas. Reg. §
1.409A-1(i) and related Company procedures), such payment shall, to the extent
necessary to comply with the requirements of Section 409A of the Code, be made
on the later of (x) the date specified by the foregoing provisions of this
Agreement or (y) the date that is six (6) months after the date of Executive's
separation from service (or, if earlier, the date of Executive's death). Any
installment payments that are delayed pursuant to this Section 10 shall be
accumulated and paid in a lump sum on the first day of the seventh month
following the date of Executive's separation from service (or, if earlier, upon
Executive's death),



--------------------------------------------------------------------------------



and the remaining installment payments shall begin on such date in accordance
with the schedule provided in this Agreement. The Severance Benefits and CIC
Severance Benefits are intended not to constitute deferred compensation subject
to Section 409A of the Code to the extent such Severance Benefits or CIC
Severance Benefits are covered by (i) the "short-term deferral exception" set
forth in Treas. Reg. § 1.409A-1(b)(4), (ii) the "two times severance exception"
set forth in Treas. Reg. § 1.409A-1(b)(9)(iii), or (iii) the "limited payments
exception" set forth in Treas. Reg. § 1.409A-1(b)(9)(v)(D). The short-term
deferral exception, the two times severance exception and the limited payments
exception shall be applied to the Severance Benefits or CIC Severance Benefits,
as applicable, in order of payment in such manner as results in the maximum
exclusion of such Severance Benefits or CIC Severance Benefits, as applicable,
from treatment as deferred compensation under Section 409A of the Code. Each
installment of the Severance Benefits or CIC Severance Benefits, as applicable,
and any other payments or benefits that constitute nonqualified deferred
compensation within the meaning of Section 409A shall be deemed to be a separate
payment for purposes of
Section 409A of the Code.
11.    Additional Termination and Suspension Provisions
(a)    If Executive is suspended and/or temporarily prohibited from
participating
in the conduct of the Bank's affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1818(e)(3)
and (g)(1)), all obligations of the Company and the Bank tinder this Agreement
shall be suspended as of the date of service unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Company and the
Bank may in their discretion (but subject in all events to the requirements of
Code Section 409A), (i) pay Executive all of the compensation withheld while the
Company's and the Bank's obligations under this Agreement were suspended and
(ii) reinstate (in whole) any of the Company's and the Bank's obligations which
were suspended, and in exercising such discretion, the Company and the Bank
shall consider the facts and make a decision promptly following such dismissal
of charges and act in good faith in deciding whether to pay any withheld
compensation to Executive, and to reinstate any suspended obligations of the
Company and the Bank.


(b)If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank's affairs by an order issued under Section 8(0(4) or
(g)(1) of the Federal Deposit Insurance Act, as amended (12 U.S.C. §§ 1818(e)(4)
or (g)(1)), all obligations of the Company and the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.
(c)If the Bank is in default, as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, as amended (12 U.S.C. §§ 1813(x)(1)), all obligations of
the Company and the Bank under this Agreement shall terminate as of the date of
default, but this provision shall not affect any vested rights of the parties.
(d)All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the OCC or other applicable banking
regulator (the "Regulator"), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, as amended; or (ii) by the
Regulator, at the time the Regulator



--------------------------------------------------------------------------------



approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Regulator to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.
(e)If any regulation applicable to the Company or the Bank shall hereafter be
adopted, amended or modified, or if any new regulation applicable to the Company
or the Bank and effective after the date of this Agreement:
(i)shall require the inclusion in this Agreement of a provision not presently
included in this Agreement, then the foregoing provisions of this Section shall
be deemed amended to the extent necessary to give effect in this Agreement to
any such amended, modified or new regulation; and
(ii)shall permit the exclusion of a limitation in this Agreement on the payment
to Executive of an amount or benefit provided for presently in this Agreement,
then the foregoing provisions of this Section shall be deemed amended to the
extent permissible to exclude from this Agreement any such limitation previously
required to be included in this Agreement by a regulation prior to its
amendment, modification or repeal.
12.    Arbitration. Any dispute or controversy arising out of, under, in
connection with, or relating to this Agreement or any amendment hereof shall be
submitted to binding arbitration before one arbitrator in New York County, New
York, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association for expedited arbitration, and any judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.


13.    Indemnification and Insurance


(a)To the extent that Provident provides its senior executive officers with
coverage under a directors' and officers' liability insurance policy, Provident
shall provide such coverage to Executive on substantially the same basis.
Provident shall indemnify Executive (and Executive's heirs, executors and
administrators) to the fullest extent permitted under applicable law against all
expenses and liabilities reasonably incurred by Executive in connection with or
arising out of any action, suit or proceeding in which he may be involved by
reason of Executive's having been an officer of the Bank (whether or not
Executive continues to be an officer at the time of incurring such expenses or
liabilities and for a period of six years following Executive's termination of
employment with Provident), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys' fees and the cost of
reasonable settlements (such settlements must be approved by the Company Board).
Any such indemnification shall be made consistent with Regulations and Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations issued thereunder in 12 C.F.R. Part 359.
(b)Notwithstanding the foregoing, no indemnification shall be made by the Bank
unless the Bank gives the Regulator, to the extent required, at least 60 days'
notice of its intention to make such indemnification. Such notice shall state
the facts on which the action arose, the terms of any settlement and any
disposition of the action by a court. Such notice, a copy thereof, and a
certified copy of the resolution containing the required determination by the
Company Board shall be sent to the Regulator, to the extent required. The notice
period for any such notice shall run from the date of



--------------------------------------------------------------------------------



such receipt. No such indemnification shall be made if the Regulator advises the
Bank in writing within such notice period, of its objection thereto.
(c)Executive shall be entitled to indemnification pursuant to Section 6.7 of the
Merger Agreement, and Provident's obligations pursuant to this Section 13 shall
be in addition to, and not in limitation of, its obligations pursuant to Section
6.7 of the Merger Agreement.
14.    Notices. The persons or addresses to which mailings or deliveries shall
be
made may change from time to time by notice given pursuant to the provisions of
this Section. Any notice or other communication given pursuant to the provisions
of this Section shall be deemed to have been given (a) if sent by messenger,
upon personal delivery to the party to whom the notice is directed; (b) if sent
by reputable overnight courier, one business day after delivery to such courier;
(c) if sent by facsimile, upon electronic or telephonic confirmation of receipt
from the receiving facsimile machine; and (d) if sent by mail, three business
days following deposit in the United States mail, properly addressed, postage
prepaid, certified or registered mail with return receipt requested. All notices
required or permitted to be given hereunder shall be addressed as follows:
If to Executive:    Howard M. Applebaum
At the address most recently on the books and records of the Bank.


If to the Company or the Bank:
Provident New York Bancorp or Provident Bank, as applicable 400 ReIla Boulevard
Montebello, New York 10901 Attention: General Counsel



15.Amendment. No modifications of this Agreement shall be valid unless made in
writing and signed by the parties hereto.
16.Miscellaneous
(a)Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon Executive, his or her legal representatives and estate and
intestate distributees, and the Company and the Bank, their successors and
assigns, including any successor by merger or consolidation or a statutory
receiver or any other person or firm or corporation to which all or
substantially all of the assets and business of the Company or the Bank, as
applicable, may be sold or otherwise transferred. Any such successor of the
Company or the Bank shall be deemed to have assumed this Agreement and to have
become obligated hereunder to the same extent as the Company or the Bank, as
applicable, and Executive's obligations hereunder shall continue in favor of
such successor.
(b)Severability. A determination that any provision of this Agreement is invalid
or unenforceable shall not affect the validity or enforceability of any other
provision hereof.
(c)Waiver. Failure to insist upon strict compliance with any terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party



--------------------------------------------------------------------------------



against whom its enforcement is sought. Any waiver or relinquishment of any
right or power hereunder at any one or more times shall not be deemed a waiver
or relinquishment of such right or power at any other time or times.
(d)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.
(e)Governing Law. This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without reference to
conflicts of law principles, except to the extent governed by federal law in
which case federal law shall govern. Any payments made to Executive pursuant to
this Agreement or otherwise are subject to all applicable banking laws and
regulations, including, without limitation, 12 U.S.C. §§ 1828(k) and any
regulations promulgated thereunder.
(g)Withholding. The Company and the Bank may withhold from any amounts payable
to Executive hereunder all federal, state, city or other taxes that the Company
or the Bank may reasonably determine are required to be withheld pursuant to any
applicable law or regulation (it being understood, that Executive shall be
responsible for payment of all taxes in respect of the payments and benefits
provided herein).
(h)Headings and Construction. The headings of sections in this Agreement are for
convenience of reference only and are not intended to qualify the meaning of any
Section. Any reference to a Section number shall refer to a Section of this
Agreement, unless otherwise specified.
(i)Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings or representations relating to the
subject matter hereof, including without limitation, the Prior Agreement, which
shall terminate as of the Effective Time; provided that, notwithstanding the
termination of the Prior Agreement, Section 5 of the Prior Agreement shall
survive as if fully set forth herein, and shall survive any termination of this
Agreement, solely with respect to payments that are parachute payments as a
result of the "change in ownership or control" (within the meaning of Section
280G of the Code) of Sterling resulting from the Merger, regardless of whether
such payments are determined to be parachute payments by Provident, Sterling or
the Internal Revenue Service (for the avoidance of doubt, Section 6(k) of this
Agreement shall apply to payments that are parachute payments as a result of a
"change in ownership or control" (within the meaning of Section 280G of the
Code) of the Company occurring after the Effective Date).
[Signatures on next page]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed and Executive has hereunto set his or her hand, all as of the date
specified above.
 
 
EXECUTIVE
 
 
 
April 3, 2013
 
/s/Howard M. Applebaum
Date
 
Howard M Applebaum
 
 
 
 
 
PROVIDENT NEW YORK BANCORP
April 3, 2013
 
/s/Jack L Kopnisky
Date
 
Name: Jack L Kopnisky
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
PROVIDENT BANK
April 3, 2013
 
/s/Jack L Kopnisky
Date
 
Name: Jack L Kopnisky
 
 
Title: President and Chief Executive Officer
 
 
 





Exhibit A
RELEASE AGREEMENT
THIS RELEASE AGREEMENT (hereinafter "Agreement") is made and entered

--------------------------------------------------------------------------------

into on the [ 1 day of [    ], 20[ 1 by and between Provident New York Bancorp
(the
"Company") and Howard M. Applebaum ("Executive").



--------------------------------------------------------------------------------



WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of April 3, 2013 (the "Employment Agreement"), pursuant to which Executive is
eligible, subject to the terms and conditions set forth in the Employment
Agreement, to receive certain compensation and benefits in connection with
certain terminations of Executive's services to the Company.
NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section [ 1 of the Employment Agreement to
Executive and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:
1.    In exchange for the consideration referenced above, Executive hereby
completely, irrevocably, and unconditionally releases and forever discharges the
Company, and any of its predecessor or affiliated companies, and each and all of
their officers, agents, directors, supervisors, employees, representatives, and
their successors and assigns, and all persons acting by, through, under, for, or
in concert with them, or any of them, in any and all of their capacities
(hereinafter individually or collectively, the "Released Parties"), from any and
all charges, complaints, claims, and liabilities of any kind or nature
whatsoever, known or unknown, suspected or unsuspected (hereinafter referred to
as "claim" or "claims") which Executive at any time heretofore had or claimed to
have or which Executive may have or claim to have regarding events that have
occurred as of the Effective Date of this Agreement, including, without
limitation, those based on: any employee welfare benefit or pension plan
governed by the Employee Retirement Income Security Act of 1974, as amended
(hereinafter "ERISA") (provided that this release does not extend to any vested
benefits of Executive under Company's pension and welfare benefit plans as of
the date of Executive's termination of services); the Civil Rights Act of 1964,
as amended (race, color, religion, sex and national origin discrimination and
harassment); the Civil Rights Act of 1966 (42 U.S.C. § 1981) (discrimination);
the Age Discrimination in Employment Act of 1967, as amended (hereinafter
"ADEA"); the Older Workers Benefit Protection Act, as amended; the Americans
With Disabilities Act, as amended (hereinafter "ADA"); § 503 of the
Rehabilitation Act of 1973; the Fair Labor Standards Act, as amended (wage and
hour matters); the Family and Medical Leave Act, as amended (family leave
matters); any other federal, state, or local laws or regulations regarding
employment discrimination or harassment, wages, insurance, leave, privacy or any
other matter; any negligent or intentional tort; any contract, policy or
practice (implied, oral, or written); or any other theory of recovery under
federal, state, or local law, and whether for compensatory or punitive damages,
or other equitable relief, including, but not limited to, any and all claims
which Executive may now have or may have had, arising from or in any way
whatsoever connected with Executive's employment, service, or contacts, with the
Company or any other of the Released Parties. Notwithstanding the foregoing, the
released claims do not include, and this Agreement does not release, any: (a)
rights to compensation and benefits provided under Section [    ] of the



--------------------------------------------------------------------------------



Employment Agreement (or any rights referenced in Section 16(h) of the
Employment Agreement that, by their terms, are intended to survive the
Employment Period); (b) rights to indemnification Executive may have under
applicable law, the bylaws or certificate of incorporation of the Company, any
applicable director and officer liability policy or under the Employment
Agreement, as a result of having served as an officer or director of the Company
or any of its affiliates; and (c) any claims that Executive may not by law
release through a settlement agreement such as this.
2.To the extent permitted by law, Executive agrees that Executive will not cause
or encourage any future legal proceedings to be maintained or instituted against
any of the Released Parties. To the extent permitted by law, Executive agrees
that Executive will not accept any remedy or recovery arising from any charge
filed or proceedings or investigation conducted by the EEOC or by any state or
local human rights or employment rights enforcement agency relating to any of
the matters released in this Agreement.
3.Older Workers Benefit Protection Act /ADEA Waiver:
(a)Executive acknowledges that the Company has advised Executive in writing to
consult with an attorney of Executive's choice before signing this Agreement,
and Executive has been given the opportunity to consult with an attorney of
Executive's choice before signing this Agreement.

--------------------------------------------------------------------------------

(b)Executive acknowledges that Executive has been given the opportunity to
review and consider this Agreement for a full twenty-one days before signing it,
and that, if Executive has signed this Agreement in less than that time,
Executive has done so voluntarily in order to obtain sooner the benefits of this
Agreement.
(c)Executive further acknowledges that Executive may revoke this Agreement
within seven (7) days after signing it, provided that this-Agreement will not
become effective until such seven (7) day period has expired. To be effective,
any such revocation must be in writing and delivered to Company's principal
place of business by the close of business on the seventh (7th) day after
signing the Agreement and must expressly state Executive's intention to revoke
this Agreement. Provided that Executive does not timely revoke this Agreement,
the eighth (8th) day following Executive's execution hereof shall be deemed the
"Effective Date" of this Agreement.
(d)The Parties also agree that the release provided by Executive in this
Agreement does not include a release for claims under the ADEA arising after the
date Executive signs this Agreement.
4.Executive shall promptly turn over to the Company any and all



--------------------------------------------------------------------------------



documents, files, computer records, or other materials belonging to, or
containing confidential or proprietary information obtained from, the Company
that are in Executive's possession, custody, or control, including any such
materials that may be at Executive's home.
6.This Agreement shall not in any way be construed as an admission by the
Company of any acts of unlawful conduct, wrongdoing or discrimination against
Executive, and the Company specifically disclaims any liability to Executive on
the part of itself, its employees, and its agents.
7.This Agreement cannot be amended, modified, or supplemented in any respect
except by written agreement entered into and signed by the parties hereto.
8.The Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to the principles of conflict of laws.
9.Executive hereby acknowledges that Executive has read and understands the
terms of this Agreement and that Executive signs it voluntarily and without
coercion. Executive further acknowledges that Executive was given an opportunity
to consider and review this Agreement and the waivers contained in this
Agreement, that Executive has done so and that the waivers made herein are
knowing, conscious and with full appreciation that Executive is forever
foreclosed from pursing any of the rights so waived.
10.The Agreement may be signed in counterparts, and each counterpart shall be
considered an original for all purposes.





--------------------------------------------------------------------------------



PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, as of the
date first written above.


 
 
EXECUTIVE
 
 
 
April 3, 2013
 
/s/Howard M. Applebaum
Date
 
Howard M Applebaum
 
 
 
 
 
PROVIDENT NEW YORK BANCORP
April 3, 2013
 
/s/Jack L Kopnisky
Date
 
Name: Jack L Kopnisky
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
PROVIDENT BANK
April 3, 2013
 
/s/Jack L Kopnisky
Date
 
Name: Jack L Kopnisky
 
 
Title: President and Chief Executive Officer
 
 
 




